DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3:
Claim 3 recites “a threshold value” in lines 3, 4, and 6.  It is unclear whether “threshold value” in line 6 is the same element as “threshold value” in lines 3 and 4, or otherwise. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0008228 A1) hereinafter “Lee”.
Regarding claim 1:
Lee discloses a user apparatus (e.g. Fig. 1A: 102a) comprising: 
a processing unit (Fig. 1B: 118) configured to determine a density with which a phase correction reference signal corresponding to a data channel including control information is arranged in a physical resource (Claim 11: line 4-10; Claim 18: line 1-3); and 
a transmission unit (Fig. 1B: 120) configured to transmit a radio signal including the physical resource, in which the phase correction reference signal with the determined density and the data channel including the control information are arranged, to a base station apparatus (Fig. 1A, 114a; Claim 11: line 11-12; Claim 19: line 1-3).
	Regarding claim 2:
Lee further discloses the user apparatus according to claim 1, further comprising a reception unit (Fig. 1B, 120) configured to receive information for determining the density, with which the phase 
Regarding claim 3:
Lee further discloses the user apparatus according to claim 2, wherein the information for determining the density includes a threshold value for determining a density in a time domain (Para. [0124], “base PRTS pattern”), a threshold value (Para. [0120], “first threshold”) for determining a density in a frequency domain, and an offset value applied to a threshold value (Para. [0120], “second threshold” (the second threshold is greater than the first threshold)).
Regarding claim 4:
Lee further discloses user apparatus according to claim 1, wherein the processing unit determines a density with which a phase correction reference signal in a time domain is arranged in a physical resource based on a threshold value (Para. [0123], “base PTRS pattern”) for determining a density in the time domain, a first offset value applied to the threshold value (Para. [0123], “cyclic shifted version of the base PRTS pattern”) and a modulation and coding scheme (MCS) (Para. [0124], “MCS level”), and determines a density with which a phase correction reference signal in a frequency domain is arranged in a physical resource based on a threshold value (Para. [0120], “first threshold”) for determining a density in the frequency domain, a second offset value applied to the threshold value (Para. [0120], “second threshold”), and a number of resource blocks in which the data channel is arranged (Para. [0102], “the number of PRBs or PRB-pairs allocated within the schedule bandwidth”). 
	Regarding claim 5:
Lee further discloses the user apparatus according to claim 4, wherein the processing unit determines the density with which the corresponding phase correction reference signal is arranged in the physical resource using different first offset values or different second offset values depending on whether only control information is included in the data channel or control information and data are 
Regarding claim 6:
Claim 6 is directed to a base station and features similar to those already discussed in the rejections of claims 1 and 2.  Relevant portions of reference cited and rationales set forth in the rejections of claims 1 and 2 are also applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465